421 F.2d 155
UNITED STATES of America, Appellee,v.Willis M. DANIELS, Appellant.
No. 13815.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 6, 1970.Decided Feb. 3, 1970.

Sidney Zolin Lieberman, Annandale, Va.  (court-appointed counsel) for appellant.
Gilbert K. Davis, Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM.


1
During a prison riot, the defendant obtained a metal fence post, some five or six feet in length.  Wielding it as a club, he attempted to strike a guard.  He then hurled it as a javelin, striking the guard in the chest.


2
We think it permissible to find the length of metal pipe, used as it was, a dangerous weapon.  We find no infirmity in the conviction of the defendant for assault with a dangerous weapon.


3
Affirmed.